Per Curiam
This is an action upon an insurance policy issued by the defendant insurance company to J. C. Lewis, and providing that loss, if any, shall be payable to Mrs. Pierce and Lewis as their respective interests may appear. The insurance here in question is upon the same property and is concurrent with that involved in the case of Pierce v. Globe & Rutgers Fire Ins. Co., ante p. 501, 182 Pac. 586. The only question here to be considered is as to whether or not it can be decided, as a matter of law, that the insured shall be precluded from recovering under the policy because of the failure of Lewis, without reasonable excuse, to submit to an examination under oath by a representative of the insurance company. The facts disclosed by this record touching that question are, in substance, the same as in the Globe & Rutgers Fire Ins. Co. case. The trial in this case was before a jury, which found against the insurance company, as in that case. A discussion of this question would be but to repeat in substance what we said in that case.
The judgment is affirmed.